PER CURIAM:
Chet Kaufman, appointed counsel for Donald Holmes in these direct criminal appeals, has moved to withdraw from further representation of Holmes and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the record reveals that counsel’s assessment of the relative merit of the appeals is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Holmes’s conviction, revocation of supervised release, and sentences are AFFIRMED.